DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, directed to claims 1-11 in the reply filed on December 6, 2021, is acknowledged. However, the response does not include an express election of with or without traverse and the election has been treated as an election without traverse.  As referenced in the restriction requirement of October 5, 2021, the Invention groups are described as having difference structures combined to make an infrared window mountable thermal infrared sensors.  However, regarding the arguments submitted by the applicant regarding the burden of search due to the claims being in the same classification, applicant is reminded that “should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case”.  MPEP 818. The requirement is still deemed proper and is therefore made FINAL.  Claims 12-19 are presently withdrawn as non-elected claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the kit; multiple infrared windows; and wherein the mount can fully or partially cover more than just one infrared window, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are 
Misnumbered claim 10, the second instance been renumbered claim 20.

Claim 1 is objected to for the following reason: infrared window in the preamble is referenced by an “a” and an “an”.  Correction is required.

Claims 4-6 are objected to for the following reason: the claims include “(IR sensor)” as a parenthetical aside. The usage is confusing as to what is considered the required claim language.  Correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, the specification and claims refer to an existing mount being “used in such a way that when combined with the thermal infrared sensor, the existing mount enables an 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claim includes the language “to provide a solution for performing continuous thermal monitoring of equipment that is provisioned with one or more infrared windows”.  However, it is unclear what structure is required to provide such a solution.  Correction and clarification is required. For the purposes of the present examination, it is assumed that any providing of thermal monitoring is a solution.

Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claim includes the language “an infrared window mount kit, defining an IR mount that can be fitted in any form onto an infrared window”.  However, it is unclear how the kit defines an IR mount or what structure would be limiting to be considered “any form”.  Correction and clarification is required.

 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claim includes the language “mount can be attached in any possible form to the infrared window or enclosure surrounding the Infrared window”.  It is unclear if the “any possible form” references a shape or configuration of a mount or a method of attaching such as molding, soldering, or adhesive.  Correction and clarification is required.

Claim 10 (the first instance) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claim includes the language “wherein the mount can fully or partially cover more than just one infrared window”.  However, it is unclear how a) more than one infrared window may be covered at all when only one window is claimed; b) if the multiplicity of windows refers to the partial coverage or both the partial and full coverage.  Correction is required.  For the purposes of the present examination it is assumed that the partial coverage refers to a situation of multiple windows.

Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claim includes the language “used in such a way that when combined with the thermal infrared sensor, the existing mount enables an infrared window mountable thermal infrared sensor” is unclear as to how use should be made.  Correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO/1995035643A1 (“Arroubi”, google translation provided).
Claim 1
Arroubi discloses a an infrared window mountable thermal infrared sensor, the device comprising: a mountable thermal imaging sensor (infrared sensor 7); a mount (mount 8); the mount fixing the thermal imaging sensor to an infrared inspection window (Fig. 1, window 11); one or more monitoring systems (page 2, third paragraph, thermal drift monitored and corrected); 10the thermal imaging sensor connected to the mount for fixing the thermal imaging sensor to an infrared inspection window (Fig. 1, IR sensor 7 mounted to inspection window 11 by mount 8); and the thermal imaging sensor making thermal temperature data available over industrial protocols to one or more monitoring systems (page 2, third paragraph, thermal drift monitored and corrected).  

Claim 152
Arroubi discloses the device of claim 1, wherein the thermal imaging sensor connects onto an infrared window via the mount to provide a solution for performing continuous thermal 
Examiner note: the phrase “to provide a solution for performing continuous thermal monitoring of equipment that is provisioned with one or more infrared windows” is considered intended use language which does not require a specific structure and is accorded limited patentable weight.

Claim 203
Arroubi discloses the device of claim 1, further comprising an infrared window mount kit, defining an IR mount that can be fitted in any form onto an infrared window (Figs. 1 and 2, IR sensor 7 mounted to inspection window 11 by moldable mount 8). 
Examiner note: the phrase “defining an IR mount that can be fitted in any form onto an infrared window” is considered intended use language which does not require a specific structure and is accorded limited patentable weight.

Claim 4
Arroubi discloses the device of claim 3, wherein the infrared window mount (IR mount) is an enclosure that fits onto an Infrared window (Fig. 1, IR sensor 7 mounted onto inspection window 11 by mount 8).  

Claim 5
Arroubi discloses the device of claim 3, wherein 5the infrared window mount (IR mount) is an enclosure that fits around an Infrared window (Fig. 1, IR sensor 7 mounted around inspection window 11 by mount 8).   

Claim 6
Arroubi discloses the device of claim 3, wherein the infrared window mount (IR mount) is an enclosure that fits over an infrared window (Fig. 1, IR sensor 7 mounted over inspection window 11 by mount 8).  

Claim 7
Arroubi discloses the device of claim 3, wherein the IR mount can be made out of any material or combination thereof (second page, second to last paragraph, any material including aluminum etc).  

Claim 8
Arroubi discloses the device of claim 3, wherein 15the mount can be attached in any possible form to the infrared window or enclosure surrounding the Infrared window (second page, second to last paragraph, can be molded in one piece).  

Claim 9
Arroubi discloses the device of claim 3, wherein the mount can fully or partially cover the infrared window to be monitored (Figs. 1 and 2, IR sensor 7 mounted over inspection window 11 by mount 8).  

Claim 10
Arroubi discloses the device of claim 3, wherein the mount can fully or partially cover more than just one infrared window (Fig. 1, the mount 8 fully covers the window 11).  

Claim 20
Arroubi discloses the device of claim 3, wherein the mount can be a mount made specifically for one or more types of infrared windows or a generic mount (applicant admitted prior art, mount is generic; mount 8 is molded for the window).  

Claim 511
Arroubi discloses the device of claim 3, wherein an existing mount is used in such a way that when combined with the thermal infrared sensor, the existing mount enables an infrared window mountable thermal infrared sensor (applicant admitted prior art, mount already exists in the art; mount 8 enables sensor 7 to be mounted).
Examiner note: the phrase “used in such a way that when combined with the thermal infrared sensor, the existing mount enables an infrared window mountable thermal infrared sensor” is considered intended use language which does not require a specific structure and is accorded limited patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853